Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00423-CV

                 THE LUNARIA HERITAGE TRUST and Scott Hepford,
                                 Appellants

                                             v.

                     Bert “Terry” DUNKEN Jr. and MCI Partners, LLC
                                      Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-02253
                       Honorable Janet P. Littlejohn, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, the joint motion to dismiss is
GRANTED and this appeal is DISMISSED.

        We ORDER that appellees, Bert “Terry” Dunken Jr. and MCI Partners, LLC, recover their
costs of this appeal, if any, from appellants, The Lunaria Heritage Trust and Scott Hepford.

       SIGNED February 26, 2014.


                                              _________________________________
                                              Marialyn Barnard, Justice